112 F.3d 516
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William S. HUNTER, dba Pilot F/V, Plaintiff-Appellant,v.The NATIONAL MARINE FISHERIES SERVICE, Defendant-Appellee.
No. 96-35089.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 9, 1996.Decided April 25, 1997.

Before:  NOONAN, THOMPSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
William S. Hunter appeals the judgment of the district court in his action against the National Marine Fisheries Service (NMSF).  We affirm the judgment of the district court.


3
Hunter urges the equity in his favor:  He owned the F/V Pilot and did not obtain hull insurance on it because he used his money to keep the boat fishing and his crew working.  When the Pilot sank he had no insurance payment with which to purchase a replacement vessel and come within the exception furnished by 50 C.F.R. § 663.39(a).  If we were free to act on sympathy alone, his story would touch a responsive chord.  But we cannot say that the agency acted arbitrarily when it found that by his own choice he had failed to replace the Pilot (and in fact did not replace the Pilot in six years).


4
Hunter makes a general challenge to the regulations in terms of due process.  The challenge is barred jurisdictionally by failure to comply with the 30-day provision of 16 U.S.C. § 1855(f)(1) (formerly § 1855(b)).  Norbird Fisheries, Inc. v. National Marine Fisheries Serv., No. 95-36130 (9th Cir. filed Apr. 25, 1997).  Hunter also makes a particular objection to the process accorded him in this case.  He contends that Dr. Peter Fricke, an assistant to the Regional Director, furnished the decision-maker, the Regional Director, with a memorandum containing wrong information about the Hunter family's ownership of fishing vessels.  Hunter's reading of the import of the memorandum is disputed by the government;  in any event, the information was not the basis of the Regional Director's decision.


5
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3